         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAKUR JAHAD,
                                                                                08/26/2021
                            Plaintiff,

                    -against-
                                                                 19-CV-4066 (NSR)
E. HOLDER, MEDICAL DOCTOR –
ARTHROSCOPIC SURGEON; N. MUTHRA,                                ORDER & OPINION
MEDICAL DOCTOR – PRIMARY
PHYSICIAN,

                             Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Shakur Jahad (“Plaintiff”), currently incarcerated at Sing Sing Correctional

Facility (“Sing Sing”), brings this pro se action under 42 U.S.C. § 1983 (“Section 1983”) for

alleged constitutional violations of the Eighth Amendment. (Plaintiff’s Complaint (“Compl.”)

(ECF No. 2) at 4, 10.). Plaintiff asserts these claims against Jonathan Holder, M.D. (“Dr. Holder”)

and N. Muthra, M.D. (“Dr. Muthra”) (collectively, “Defendants”) alleging that they failed to

diagnose and treat an infection he developed in his right knee after surgery.

       Presently before the Court is Defendants’ motion to dismiss the Complaint. (ECF No. 20.)

For the following reasons, the motion is GRANTED.
             Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 2 of 27




                                                BACKGROUND

         The following facts are taken from Plaintiff’s Complaint, his opposition to the instant

motion to dismiss 1, and the documents attached as exhibits thereto 2, and are accepted as true for

purposes of this motion.

I.       Plaintiff’s 2018 Surgery and Immediate Post-Surgical Complications

         On an unspecified date prior to December 11, 2018, Dr. Muthra, Plaintiff’s primary care

physician at Sing Sing, referred Plaintiff to a surgeon, Dr. Holder, for arthroscopic surgery on his

right knee. (Compl. at 4.) On December 11, 2018, the procedure was performed by Dr. Holder at

Mount Vernon Medical Hospital. (Id.)

         Over the next month, Plaintiff allegedly developed post-operative issues—chiefly an

infection of his right knee that caused swelling and severe pain—that he complained about to

Defendants during follow-up medical appointments. (Id.) First, on or around December 15, 2018,

Dr. Muthra examined Plaintiff, determined there was no problem, and refused to write a

prescription for antibiotics despite Plaintiff’s allegation that his knee had become as large as a

“cantaloupe” and that he suffered from such excruciating pain that he could no longer walk without

an aid. (Id.) Later, on or around Defendant 19, 2020, Dr. Muthra removed Plaintiff’s stitches.

(Id.) When the first stitch was removed, Plaintiff’s knee began to leak discharge. (Id.) In order


         1
           After filing his opposition to the instant motion, ECF No. 18, Plaintiff filed a second document, dated
December 9, 2020, entitled Plaintiff’s Reply. (ECF No. 19.) The filing of a sur-reply was not authorized by this
Court when it issued its Memorandum Endorsement dated September 30, 2020 and established the operative
briefing schedule. (ECF No. 17.) Pursuant to that Endorsement, Plaintiff was authorized to submit a single
opposition brief on or before December 9, 2020. If Plaintiff desired additional papers, he could have sought leave
from the Court. Accordingly, Plaintiff’s sur-reply was not authorized, the Court strikes it, and does not consider it in
resolving the instant motion. As an additional matter, the unauthorized sur-reply was docketed in a manner that
made it impossible to read.
         2
           When a plaintiff proceeds pro se, a court “may consider new facts raised in opposition papers to the extent
that they are consistent with the complaint, treating the new factual allegations as amending the original complaint.”
Davila v. Lang, 343 F. Supp. 3d 254, 267 (S.D.N.Y. 2018) (citing Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir.
2013)). For purposes of this motion, the Court accepts as true the factual allegations in the complaint and the
opposition papers, to the extent that they are consistent, and draws all reasonable inferences in Plaintiff’s favor.
             Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 3 of 27




to monitor the discharge from his knee, Plaintiff was sent to Mount Vernon Medical Hospital on

December 25, 2018. (Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to

Dismiss (“Pl.’s Opp.”) (ECF No. 18) at 20.) He was discharged the same day and admitted to the

Sing Sing infirmary where his wound was bandaged, and discharge continued to drain from his

knee. (Id.)

         By the next day, Plaintiff’s dressing was “soaked” in “discharge,” and he was set up with

an appointment to see Dr. Holder. (Id.) During Plaintiff’s follow-up appointment with Dr. Holder

on December 27, 2018, Dr. Holder noted that the incisions had healed with no drainage, and he

performed an aspiration of his knee which showed “straw-colored turbid watery fluid.” 3 (Id. at

25.) The fluid was obtained and sent for testing. (Id.)

         After the appointment, Plaintiff was readmitted to the Sing Sing infirmary and his condition

was monitored. (Id. at 22-23.) On December 29, 2018, Plaintiff’s knee was swollen and warm,

there was no further drainage noted, and Plaintiff could walk with the assistance of a cane. (Id. at

23.) Several days later, on January 2, 2019, Plaintiff’s knee remained swollen and painful, the

incision was healing, and Plaintiff could walk slowly with a limp. (Id. at 22.) Dr. Muthra instructed

Plaintiff to remove the wraps on his knee to reduce the swelling. (Id.)

         On January 3, 2019, Plaintiff had a follow-up appointment with Dr. Holder. (Id. at 28.)

Here, Dr. Holder analyzed the results of the fluid analysis, and suggested Plaintiff take Toradol for

five days. (Id.) On January 8, 2019, Plaintiff was back in the Sing Sing infirmary with mild



         3
           In the Complaint, Plaintiff alleges that “on or about the 8th day of January [2]019” he was sent to Mount
Vernon Medical Hospital where “five (5) pints of pus” was removed from his knee. (Compl. at 4.) Per the
submissions filed with Plaintiff’s opposition, the Court understands this to have occurred on December 27, 2018,
when Dr. Holder aspirated his knee. (Pl.’s Opp. at 25.) Plaintiff was in the Sing Sing infirmary on January 8. (Id. at
21.) See TufAmerica, Inc. v. Diamond, 968 F. Supp. 2d 588, 592 (S.D.N.Y. 2013) (“If a document relied on in the
complaint contradicts allegations in the complaint, the document, not the allegations, control, and the court need not
accept the allegations in the complaint as true.”).
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 4 of 27




swelling, but his wound had healed, he was taking Toradol, and he was walking without

complications with a cane. (Id. at 21.)

II.     Plaintiff’s Continued Medical Issues and Grievance in 2020

        One year after Plaintiff’s surgery, he continued to suffer from pain in his right knee and

sought further medical attention from various doctors. Plaintiff attended an appointment with Dr.

Holder on March 12, 2020. (Id. at 18.) At this appointment, Dr. Holder did not have Plaintiff’s

entire chart available for review. (Id.) Dr. Holder noted that Plaintiff had previously had a possible

infection and that he conducted an aspiration of his knee in 2018, but that the results from the fluid

testing were not available for him to review. (Id.) Plaintiff reported increased pain, and Dr. Holder

recommended he continue using pain medication, and consider using a cane or supportive brace.

(Id.)

        On March 23, 2020, Plaintiff filed a grievance about the medical care he was provided.

(Id. at 11.) In his grievance he noted, among other things, that he: (1) liberally advised others that

he was suffering from swelling and pain in his right knee, (2) did not receive adequate care from

Dr. Holder because Dr. Holder did not have any of his paperwork and made an unsatisfactory

prognosis when he told Plaintiff to use a knee brace and take Ibuprofen, and (3) requested an MRI

to help diagnose what is causing his pain and suffering. (Id.) On June 4, 2020, the grievance was

denied, and Plaintiff was advised to address any concerns he had with his medical provider. (Id.

at 10.) Plaintiff appealed this decision, which was upheld. (Id. at 13.)

        As of the filing of the Complaint, Plaintiff continued to suffer from chronic pain and

swelling in his knee, which caused him discomfort walking, standing, and sleeping. (Compl. at 5;

Pl.’s Opp. at 4.) Despite the attention to his knee issues, there appears to be uncertainty as to the

underlying cause of his infection as the Defendants were allegedly “in disagreement as to who
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 5 of 27




[caused] the infection and as to who should treat the infection.” (Pl.’s Opp. at 2.) The issues with

his knee were sufficiently dire that, at some point not clear from the Complaint, he was purportedly

“close to having his leg amputated.” (Compl. at 4.) Plaintiff further voiced objections to his course

of treatment because, while Dr. Holder prescribed an injection to ease his pain and swelling, Dr.

Muthra failed to write an order allowing Plaintiff to participate in physical therapy. (Compl. at 5.)

Finally, Plaintiff was placed on a waiting list for another specialist, and has been unable to obtain

treatment from another specialist for years. (Pl.’s Opp. at 4.) Plaintiff requests (1) an order stating

the Defendants were negligent and caused his infection; (2) an order granting Plaintiff an

appointment with a specialist; (3) an injunction “be put in place by the Court until either his

classification changes to medium security for transfer or he is subsequently released”; (4) pro bono

counsel; and (5) compensatory damages in the amounts of $200,000 against both Dr. Holder and

Dr. Muthra, $200,000 jointly and severally between both Defendants, and $5,000 for his time and

effort. (Id. at 2-3.)

                                       LEGAL STANDARDS

        Fed. R. Civ. P. 12(b)(6)

        Under Federal Rule of Civil Procedure 12(b)(6), dismissal is proper unless the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). When there are well-pled factual allegations in the complaint, “a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief.” Id. at 679.

        While the Court must take all material factual allegations as true and draw reasonable

inferences in the non-moving party’s favor, the Court is “not bound to accept as true a legal
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 6 of 27




conclusion couched as a factual allegation,” or to credit “mere conclusory statements” or

“[t]hreadbare recitals of the elements of a cause of action.” Iqbal, 556 U.S. at 662, 678 (quoting

Twombly, 550 U.S. at 555). The critical inquiry is whether the plaintiff has pled sufficient facts to

nudge the claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. A

motion to dismiss will be denied where the allegations “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Where a pro se plaintiff is concerned, courts must construe the pleadings in a particularly

liberal fashion. Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). Further, courts must interpret the

pro se plaintiff’s pleadings “to raise the strongest arguments that [it] suggest[s].” Harris v. City of

New York, 607 F.3d 18, 24 (2d Cir. 2010) (internal quotations and citation omitted). Nevertheless,

a pro se plaintiff’s pleadings must contain factual allegations that sufficiently “raise a right to relief

above the speculative level,” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 223 (S.D.N.Y.

2010) (citing Twombly, 550 U.S. at 555), and the court’s duty to construe the complaint liberally

is not “the equivalent of a duty to re-write it,” Geldzahler v. N.Y. Med. College, 663 F. Supp. 2d

379, 387 (S.D.N.Y. 2009).

        Section 1983

        Section 1983 provides that “[e]very person who, under the color of any statute, ordinance,

regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of the

United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. Section 1983 “is

not itself the source of substantive rights, but a method for vindicating federal rights elsewhere

conferred by those parts of the United States Constitution and federal statutes it describes.” Baker

v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. Cty. of Oneida, 375 F.3d 206, 225
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 7 of 27




(2d Cir. 2004). To state a claim under Section 1983, a plaintiff must allege (1) “the challenged

conduct was attributable to a person who was acting under color of state law” and (2) “the conduct

deprived the plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City of New York.,

No. 09 Civ. 5446(SHS), 2013 WL 1803896, at *2 (S.D.N.Y. Apr. 25, 2013); see also Cornejo v.

Bell, 592 F.3d 121, 127 (2d Cir. 2010).

                                          DISCUSSION

        The Court interprets Plaintiff’s Complaint to allege claims against both Defendants for

deliberate indifference to medical needs pursuant to Section 1983, in violation of the Eighth

Amendment. (Compl. at 4; Pl.’s Opp. at 1.) Defendants argue that Plaintiffs’ claims should be

dismissed because Plaintiff fails to allege a cognizable constitutional violation. (Memorandum of

Law in Support of Defendants’ Motion to Dismiss (“Defs.’ Mot.”) (ECF No. 21) at 4-9.) As

discussed below, the Court agrees with the Defendants.

   I.      Eighth Amendment

        Plaintiff characterizes his cause of actions as a deliberate indifference claim brought under

the Eighth Amendment. Deliberate indifference claims brought by pretrial detainees are governed

by the Fourteenth Amendment, while claims brought by post-trial detainees are governed by the

Eighth Amendment. Haynes v. City of N.Y., 19 Civ. 1925 (NRB), 2020 WL 4926178, at *6

(S.D.N.Y. Aug. 20, 2020). While Plaintiff does not affirmatively state that he is a post-trial

detainee, all parties, including Plaintiff, address their motion papers towards the application of the

Eighth Amendment, and therefore the Court will not sua sponte address the application of the

Fourteenth Amendment. For the purposes of this motion, Plaintiff is a post-trial detainee, and

therefore the Eighth Amendment is operative here.
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 8 of 27




       The Eighth Amendment guarantees freedom from “cruel and unusual punishment.” U.S.

Const. amend. VIII. This includes depriving prisoners of their “basic human needs—e.g., food,

clothing, shelter, medical care, and reasonable safety.” Helling v. McKinney, 509 U.S. 25, 32

(1993) (quoting DeShaney v. Winnebago Cty. Dep’t of Soc. Serv., 489 U.S. 189, 200 (1989)). For

a plaintiff to establish that a prison official violated the Eighth Amendment, “(1) the alleged

deprivation must, as an objective matter, be ‘sufficiently serious,’ [i.e., the “objective prong”] and

(2) the alleged perpetrator—ordinarily a prison official—must possess a ‘sufficiently culpable state

of mind.’ [i.e., the “subjective prong.”]” Randle v. Alexander, 960 F. Supp. 2d 457, 470 (S.D.N.Y.

2013) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

       To determine whether a deprivation of medical care is “sufficiently serious,” the Court

must “(1) determine whether the medical care was inadequate, and, (2) if so, ‘[] examine how the

offending conduct is inadequate and what harm, if any, the inadequacy has caused or will likely

cause the prisoner.’” Taft v. Fricke, No. 9:17-CV-0346 (GTS/CFH), 2019 WL 5197180, at *7

(N.D.N.Y. July 26, 2019) (citing Salahuddin v. Goord, 467 F.3d 263, 279–80 (2d Cir. Oct. 27,

2006)). To assess the adequacy of care a claimant received, the Court must determine whether the

prison official provided “reasonable care.” Salahuddin, 467 F.3d at 279.

       The next step in determining whether a claimant’s deprivation was sufficiently serious

depends on the type of claim they are making. If the claimant is alleging the prison official failed

to provide any treatment at all, “courts examine whether the inmate’s medical condition is

sufficiently serious.” Salahuddin, 467 F.3d at 280. To establish that a medical condition was

“sufficiently serious” a plaintiff must allege “a condition of urgency, one that may produce death,

degeneration, or extreme pain.” Coke v. Med., Dep’t of Corr. & Cmty. Supervision, 17 Civ. 0866

(ER), 2018 WL 2041388, at *3 (S.D.N.Y. Apr. 30, 2018). There are several factors that the court
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 9 of 27




may consider when deciding whether a medical condition is “sufficiently serious,” including

“chronic and substantial pain or the presence of a medical condition that significantly affects an

individual’s daily activities.” Salgado v. DuBois, 17-cv-6040 (NSR), 2019 WL 1409808, at *5

(S.D.N.Y. Mar. 28, 2019).

       If the claimant concedes that he received medical treatment but alleges that it was

inadequate, “the inquiry is narrower, and the court should focus on the specific inadequacy of the

treatment, not the underlying medical condition alone.” Taft, 2019 WL 5197180, at *7.

       For the subjective prong, the prison official must “know[] of and disregard[] an excessive

risk to inmate health or safety” that would result from his or her act or omission. Jones v. Avanzato,

No. 14-cv-2044 (NSR), 2016 WL 183565 at *3 (S.D.N.Y. Jan. 13, 2016) (citing Farmer, 511 U.S.

at 837). Medical malpractice “does not rise to the level of a constitutional violation unless the

malpractice involves culpable recklessness—‘an act or a failure to act by [a] prison doctor that

evinces a conscious disregard of a substantial risk of serious harm.’” Hill v. Curcione, 657 F.3d

116, 123 (2d Cir. 2011) (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)) (internal

quotation marks omitted). Therefore, “a complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment.” Id. (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       The Court applies this framework to each of the two defendants separately.

       A.      Dr. Muthra

       Plaintiff claims that Dr. Muthra failed to provide him medical care when he: (1) observed

his infected knee shortly after surgery and neglected to treat it, and (2) refused to write an order
             Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 10 of 27




for him to participate in physical therapy even though he is currently suffering from chronic pain

and swelling in his knee. 4 (Compl. at 4-5.)

         In response, Defendants argue that Plaintiff fails to satisfy the second prong of the test, as

(1) “medical indifference is not based on disagreements between an inmate and a medical provider

about course of treatment or form of treatment, need for specialists or timing of their intervention,”

(2) he did not believe anything was wrong with Plaintiff’s knee, and (3) any treatment provided to

Plaintiff was “within [his] medical discretion.” (Defs.’ Mot. at 7-9.) For the reasons discussed

below, the Court agrees with Defendants.

                  1.       Objective Prong

         Plaintiff’s claims against Dr. Muthra, in part, satisfy the objective prong. As discussed

below, the Court finds that Plaintiff failed to state a sufficiently serious deprivation of medical care

with respect to his infection, but has articulated a sufficiently serious deprivation with respect to

his chronic pain condition.

         Severe infections that cause chronic pain or substantial risk of injury may constitute a

sufficiently serious condition so as to give rise to an Eighth Amendment claim where inadequate

medical treatment is also alleged. See Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir. 2003) (“[T]he

failure to provide treatment for an otherwise insignificant wound may violate the Eighth

Amendment if the wound develops signs of infection, creating a substantial risk of injury in the

absence of appropriate medical treatment.”); Forbes v. Chakravorty, 13 Civ. 8776 (LAP), 2015


         4
           Plaintiff also argues in his opposition that both Defendants provided him inadequate medical care during
his surgery, because he developed an infection. (Pl.’s Opp. at 1.) However, none of Plaintiff’s allegations or
documents show that Dr. Muthra was present during his surgery or participated in any way before Plaintiff’s knee
was bandaged. If Dr. Muthra was not present, his actions could not have contributed to Plaintiff developing an
infection. Plaintiff has failed to plead any facts to support his conclusory claim that Dr. Muthra’s inadequate
medical care caused his infection. See Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (“It is well settled in this
Circuit that personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of
damages under § 1983.”) (internal quotations omitted).
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 11 of 27




U.S. LEXIS 114967, at *13–14 (S.D.N.Y. Aug. 18, 2015) (describing a “severe infection” that

disrupted the inmates “daily activities” and caused him “chronic and substantial pain” as a

“sufficiently serious” medical condition); Hardy v. City of New York, 732 F. Supp. 2d 112, 131–32

(E.D.N.Y. 2010) (holding an ear infection that caused “unbearable” pain, swelling and drainage

satisfied the objective prong of the Eighth Amendment deliberate indifference claim).

       Further, “serious physical pain over an extended period of time” may be sufficiently serious

where medical care has been deprived. Dennis v. Milicevic, No. 97 CIV. 7147(HB), 1998 WL

474200, at *3 (S.D.N.Y. Aug. 13, 1998). The Second Circuit has found that serious pain lasting

over six months was sufficient for a deliberate indifference claim. Chance v. Armstrong, 143 F.3d

698, 702–03 (2d Cir. 1998). Where, as is the case here, medical treatment was only denied for a

short period of time, the objective prong is not typically satisfied. For example, in Medina v.

Barrett, the court found that the plaintiff failed to satisfy the objective prong where he allegedly

was denied medical care for four weeks despite experiencing “severe and chronic headaches, nerve

damage, and neck and knee pain,” because four weeks “is too short to satisfy the objective prong.”

Case # 14-CV-6377-FPG, 2018 WL 1383232, at *6 (W.D.N.Y. Mar. 19, 2018).

       Here, Plaintiff’s argument that he was denied treatment for an infection in his right knee is

contradicted by his own pleadings and incorporated exhibits. Plaintiff’s submissions demonstrate

that he was provided medical care in response to his infection shortly after his surgery. For

example, Dr. Muthra examined his swollen and painful knee on or around December 15, 2018 and

noticed his knee drained fluid shortly thereafter. (Compl. at 4.) Plaintiff was sent to Mount Vernon

Medical Hospital on December 25 to have his knee examined, and then subsequently discharged

to the Sing Sing infirmary where he continued to receive care for the infection. (Id.; Pl.’s Opp. at

22-23.) At best, Dr. Muthra denied treatment to Plaintiff from December 11, 2018 through
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 12 of 27




December 25, 2018. As discussed above, a denial of treatment for such a brief period of time is

plainly insufficient to satisfy the objective prong.

       On the other hand, Plaintiff has articulated a sufficiently serious deprivation with respect

to the lack of treatment he has received for his chronic pain and swelling in his right knee. Among

other things, Plaintiff alleges that Dr. Muthra refused to write an order for physical therapy even

though Plaintiff suffered from chronic pain and swelling in his right knee over the course of an

extended period of time. (Compl. at 5.) It has been over two years since Plaintiff’s surgery, and

throughout this time he allegedly suffered from debilitating pain and swelling in his right knee,

and struggled to walk, stand, and sleep. (Pl.’s Opp. at 4.) Plaintiff’s condition causes him

substantial pain, and significantly affects his daily activities. See Veras v. Jacobson, No. 18-CV-

6724 (KMK), 2020 WL 5659551, at *6 (S.D.N.Y. Sept. 23, 2020) (holding the plaintiff adequately

alleged dental pain was sufficiently serious as he endured “excessive/extreme mouth pain,

headaches, and an inability to do normal and basic activities such as eating without pain, and

having a pain-free conversation”) (internal citations omitted); De Jesus v. Albright, No. 08 Civ.

5804 (DLC), 2011 WL 814838, at *9 (S.D.N.Y. Mar. 9, 2011) (holding the plaintiff alleged s

sufficiently serious deprivation where his headaches caused him “severe and constant pain” which

would make him “unable to work, read, write, or leave his cell”). The Court finds that Plaintiff’s

current condition is sufficiently serious. Therefore, the Plaintiff has successfully alleged a

sufficiently serious deprivation caused by Dr. Muthra’s failure to provide medical care.

               2.      Subjective Prong

       Plaintiff’s claims against Dr. Muthra fail the second prong of the deliberate indifference

test. Plaintiff has failed to allege facts sufficient to support a finding that Dr. Muthra acted with a
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 13 of 27




state of mind equivalent to criminal recklessness when he failed to provide medical care.

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

        In order to satisfy the subjective prong, a plaintiff must allege that the defendant’s failure

to provide medical treatment was more than mere negligence. Smith, 316 F.3d at 184 (“Because

the Eighth Amendment is not a vehicle for bringing medical malpractice claims, nor a substitute

for state tort law, not every lapse in prison medical care will rise to the level of a constitutional

violation.”); Hill, 657 F.3d at 123 (“[A] complaint that a physician has been negligent in diagnosing

or treating a medical condition does not state a valid claim of medical mistreatment under the

Eighth Amendment.”). Instead, the defendant must act with deliberate indifference, or “culpable

recklessness.” Hill, 657 F.3d at 123. In order to plead culpable recklessness based on a defendant’s

denial of treatment, a plaintiff must, at a minimum, allege that the defendant knew that a substantial

risk could result from the denial of treatment. See Hayes v. New York City Dep’t of Corrections,

84 F.3d 614, 620 (2d Cir. 1996) (“[A] prison official has sufficient culpable intent if he has

knowledge that an inmate faces a substantial risk of serious harm and he disregards that risk by

failing to take reasonable measures to abate the harm . . . .”) (internal citations omitted); Hart v.

Goord, No. 08CV681, 2011 WL 1198414, at * (W.D.N.Y. Jan. 13, 2011) (“[S]ubjective

recklessness can satisfy the deliberate indifference standard only where the official has actual

knowledge that the prisoner faced a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.”) (internal citations omitted).

        Here, Plaintiff only alleges that Dr. Muthra “acted negligently” as he “neglected to treat

the infection” (Pl.’s Opp. at 1) and thus Plaintiff failed to allege deliberate indifference with respect

to the treatment of Plaintiff’s infection. Likewise, as discussed above, any contention that Dr.

Muthra acted with deliberate indifference is contradicted by Plaintiff’s pleadings as, by Plaintiff’s
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 14 of 27




own admission, shortly after notifying Dr. Muthra about the possible infection, he was sent to

Mount Vernon Medical Hospital and had an appointment with Dr. Holder.

         Likewise, Plaintiff’s allegation that Dr. Muthra “neglected” to provide him an order for

physical therapy even though he suffered from consistent pain and swelling (Compl. at 5) is

insufficient to satisfy the subjective prong. It is not clear from the Complaint that Plaintiff notified

Dr. Muthra about his continued issues or sought any additional treatment from Dr. Muthra after

being treated by Dr. Holder. It is also not clear from the Complaint when, if ever, Plaintiff

requested physical therapy from Dr. Muthra, and why he determined it was not medically

necessary. Therefore, the Court cannot find that Dr. Muthra acted with deliberate indifference

when he failed to write an order for physical therapy, as Plaintiff has failed to show he had

knowledge of his condition, much less that Dr. Muthra was aware of a substantial risk of harm that

might result from denying the requested physical therapy.

         Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s claim against

Dr. Muthra, and dismisses claims against Dr. Muthra without prejudice.

         B.       Dr. Holder

         Plaintiff claims that Dr. Holder failed to provide him adequate medical care when he (1)

allowed the infection to happen, and (2) denied the existence of the infection. (Compl. at 4-5; Pl.’s

Opp. at 1.) Defendants argue that the claims against Dr. Holder fail because there are no allegations

that he was “aware of any of the post-operative complaints,” and any treatment provided to

Plaintiff was “within [his] medical discretion.” (Defs.’ Mot. at 8-9.) Assuming that Dr. Holder

was acting under the color of state law when he performed the surgery 5, the Court nonetheless


         5
           Plaintiff does not affirmatively plead whether Dr. Holder is employed by Sing Sing (or DOCCS) or a
separate private entity referred to as Mount Vernon Medical Hospital, and Defendants do not facially challenge
whether Dr. Holder, to the extent he is not employed by the state, acted under color of state law when he performed
any relevant conduct at issue in this litigation. Regardless, for the purposes of this motion only, Dr. Holder can be
          Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 15 of 27




concludes that Plaintiff has failed to plausibly allege an Eighth Amendment claim against Dr.

Holder.

                 1. Objective Prong

          Dr. Holder performed Plaintiff’s knee surgery, and shortly thereafter Plaintiff developed an

infection causing him pain and discomfort. As an initial matter, the fact that a patient developed

an infection after surgery, by itself, cannot underly an Eighth Amendment deliberate indifference

claim. See Marquez v. McEwen, Case No. CV 15–7911 R (SS), 2017 WL 5197161, at *6 (C.D.

Cal. Sept. 7, 2017) (“An infection following medical treatment is not, by itself, evidence that a

particular treatment was constitutionally inadequate.”). Without more, Plaintiff’s conclusory claim

that Dr. Holder caused his infection during the surgery fails the first prong.

          Further, Plaintiff’s contention that he was provided inadequate care after his surgery

because Dr. Holder “denied the existence of the infection” is contradicted by his own pleadings

which demonstrate that Dr. Holder examined Plaintiff multiple times, ran tests on the fluid in his

knee, and provided him with medication. (Pl.’s Opp. at 25, 28.) In contrast to Dr. Muthra, the

record shows that Dr. Holder did not ignore Plaintiff’s pain and provided him with both medication

and an injection. (Id.; Compl. at 5.) As Plaintiff was not denied adequate medical care from Dr.

Holder, his claims fail the first prong of the deliberate indifference test.

                 2. Subjective Prong

          Even if Plaintiff’s claims against Dr. Holder were to pass the first prong, they would fail

the second prong of the deliberate indifference test. Plaintiff has failed to allege facts sufficient to




said to have acted under color of state law. See Bektic-Marrero v. Goldberg, 850 F.Supp.2d 418, 427 (S.D.N.Y. 2012
(“[C]ourts in this Circuit sometimes find state action even in cases where the medical care was administered away
from the prison.”)
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 16 of 27




support a finding that Dr. Holder acted with a state of mind equivalent to criminal recklessness

when treating Plaintiff. Hathaway, 99 F.3d at 553.

       There are no facts alleging that Dr. Holder acted with recklessness, or even negligence,

when performing the surgery that developed the infection. In his opposition, Plaintiff alleges that

“postoperative negligence/malpractice” occurred before his wound was bandaged, which resulted

in the infection. (Pl.’s Opp. at 1.) Notwithstanding that this is a wholly conclusory statement,

Plaintiff uses an incorrect standard for his claim. The standard for the Eighth Amendment is

deliberate indifference, not negligence or malpractice. As discussed above, “a complaint that a

physician has been negligent in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.” Hill, 657 F.3d at 123.

       Plaintiff also fails to allege that Dr. Holder acted with deliberate indifference when he

refused to acknowledge that he had an infection. (Pl.’s Opp. at 1.) The Complaint does not show

that Dr. Holder had any knowledge of the possible infection until his first follow-up appointment

with Plaintiff, which appears to have occurred on December 27, 2018, 19 days after his surgery,

and around 12 days after Plaintiff alerted Dr. Muthra. As discussed above, deliberate indifference

requires knowledge about the inmate’s condition. Hayes, 84 F.3d at 620. Plaintiff cannot claim

that Dr. Holder failed to provide medical care during this time, as the facts do not show that he

was aware of any issue.

       Lastly, to the extent that Plaintiff is alleging he was provided inadequate care during a

follow-up appointment when Dr. Holder was unable to review Plaintiff’s full medical file and was

therefore unable to confirm the existence of the infection or the results of the aspiration, Plaintiff’s

claim fails. During this appointment, Dr. Holder spoke to Plaintiff about his condition, examined

him, and provided recommendations for treatment. (Pl.’s Opp. at 18.) The inability to review an
          Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 17 of 27




inmate’s medical file before an appointment does not rise to the level of recklessness. See Jackson

v. Loricchoandola, 9:17-CV-0968 (GLS/ATB), 2018 WL 704863, at *4 (N.D.N.Y. Feb. 2, 2018)

(holding the plaintiff failed to plead sufficiently culpable recklessness where he alleged that a

doctor failed to review his medical file). Plaintiff has not shown that Dr. Holder acted with

recklessness or deliberate indifference, and therefore his claims fail the second prong of the test.

          Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s claim against

Dr. Holder, and dismisses claims against Dr. Holder without prejudice.

   II.       Dismissal Without Prejudice

          In their reply, Defendants argue that the Court should dismiss Plaintiff’s claims with

prejudice, as “amendment is futile.” (Defendant’s Reply (“Defs.’ Rep.”) (ECF No. 22) at 4.) As

Defendants state, generally pro se plaintiffs are allowed an opportunity to amend their complaint

before the Court will dismiss it with prejudice. Owens v. N.Y.C. Dep’t of Sanitation, No. 11 Civ.

8297(ALC), 2013 WL 150245, at *3 (S.D.N.Y. Jan. 15, 2013) (“[A] court should grant leave to

amend [to a pro se litigant] at least once before dismissing [a complaint] with prejudice”); Breer

v. Maranville, Civil Action No. 2:12-CV-53, 2012 WL 6597707, at *3 (D. Vt. Nov. 27, 2012) (“The

Second Circuit has cautioned that district courts should not dismiss pro se complaints with

prejudice without granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.”) (internal quotations omitted). As Plaintiff

has not yet had an opportunity to amend his Complaint, the Court will not deny Plaintiff’s claims

with prejudice.

   III.      Injunctive Relief

          Though the nature of the relief requested is unclear, Plaintiff requests “an injunction to be

put in place by the Court until either his classification changes to medium security for transfer or
          Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 18 of 27




he is subsequently released” in his opposition papers. (Pl.’s Opp. at 2.) Plaintiff’s request is

denied.

          In the Second Circuit, a party seeking a preliminary injunction “must demonstrate that it

will suffer irreparable harm absent injunctive relief and either (1) that it is likely to succeed on the

merits of the action, or (2) that there are sufficiently serious questions going to the merits to make

them a fair ground for litigation, provided that the balance of hardships tips decidedly in favor of

the moving party.” Mullins v. City of New York, 626 F.3d 47, 52–53 (2d Cir. 2010). Where a party

seeks a mandatory injunction “altering, rather than maintaining, the status quo,” such as in this

case, that party “must meet [a] more rigorous standard.” Almontaser v. N. Y. City Dep’t of Educ.,

519 F.3d 505, 508 (2d Cir. 2008) (internal alterations omitted); see also Tom Doherty Assocs., Inc.

v. Saban Entm’t, Inc., 60 F.3d 27, 33 (2d Cir. 1995). (“[W]e have required the movant to meet a

higher standard where . . . an injunction will alter, rather than maintain, the status quo . . . .”). The

moving party must establish a “clear or substantial likelihood of success,” or show that “extreme

or very serious damage” would result in the absence of preliminary relief. Tom Doherty Assocs.,

60 F.3d at 34; 37.

          Plaintiff’s request is denied as meritless. Under Rule 12(b)(6), Plaintiff must only show

that he has stated a claim to relief that is “plausible on its face.” Ashcroft, 556 U.S. at 678. In

contrast, the standard for a mandatory injunction is much higher, as Plaintiff must show a

“substantial likelihood of success.” Tom Doherty Assocs., 60 F.3d at 34. Given that Plaintiff has

no surviving claims under Rule 12(b)(6), Plaintiff would fair even worse under the standard for an

injunction. Nor do Plaintiff’s vague allegations about harm articulate extreme or very serious

damage absent the (unclear) requested relief.

          Accordingly, Plaintiff's request for a preliminary injunction is DENIED without prejudice.
          Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 19 of 27




    IV.      Request for Counsel

          Lastly, Plaintiff requests in his opposition that he be appointed pro bono counsel. (Pl.’s

Opp. at 2.) However, a motion for appointment of pro bono counsel must be brought in a separate

motion. See Martin v. Mihalik, 19-CV-7979 (PMH), 2021 WL 1738458, at *1 n.3 (S.D.N.Y. May

3, 2021). Even if the Court were to consider the Plaintiff’s request, it would be denied on the

merits.

          Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to

represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 308–09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,

at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant

by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono

panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

          The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–62 (2d Cir. 1986).

These cases direct the district courts to “first determine whether the indigent’s position seems

likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider

“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,

and his ability to handle the case without assistance in the light of the required factual investigation,

the complexity of the legal issues, and the need for expertly conducted cross-examination to test

veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d

at 61–62). “Even where the claim is not frivolous, counsel is often unwarranted where the

indigent’s chances of success are extremely slim.” Hodge, 802 F.2d at 60-61.
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 20 of 27




       Plaintiff’s application for appointment of pro bono counsel is his first request. At this stage

in the proceedings, there is no indication that Plaintiff’s position is likely to be of substance.

Stewart v. McMickens, 677 F. Supp. 226, 228 (S.D.N.Y. 1988) (holding that the “legitimacy of the

case must be apparent from the face of the pleading”). As all of Plaintiff’s claims have been

dismissed under Rule 12(b)(6), Plaintiff does not have a chance of success unless he successfully

amends his Complaint. Accordingly, Plaintiff's motion for appointment of pro bono counsel is, at

this time, DENIED without prejudice.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the Complaint is GRANTED,

and Plaintiff’s requests for a preliminary injunction and pro bono counsel are DENIED. Plaintiff

is granted leave to file an Amended Complaint as to any claims that have not been dismissed with

prejudice. If he chooses to do so, Plaintiff will have until September 27, 2021 to file an Amended

Complaint consistent with this order. An Amended Civil Rights Complaint form is attached to

this Order. Defendants are then directed to answer or otherwise respond by October 27, 2021.

       If Plaintiff fails to file an Amended Complaint within the time allowed, and he cannot show

good cause to excuse such failure, those claims dismissed without prejudice by this order will be

deemed dismissed with prejudice.
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 21 of 27




       The Clerk of Court is respectfully directed to terminate the motion at ECF No. 20. The

Clerk is also respectfully directed to mail a copy of this Opinion and Order to Plaintiff at the

address listed on ECF and to file proof of service on the docket.



Dated: August 26, 2021                                       SO ORDERED:
       White Plains, New York


                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge
         Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 22 of 27




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 23 of 27




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 24 of 27




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 25 of 27




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 26 of 27




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:19-cv-04066-NSR Document 25 Filed 08/26/21 Page 27 of 27




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
